DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2021 and 11/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “Near-Eye Display Apparatus,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sugano (US 5886823 A).
Regarding claim 1, Sugano teaches a near-eye display apparatus (Fig. 21), comprising a lens (74) and an optical path folding assembly (63 and 64), wherein the lens (74) is configured to receive incident light of a first image, which is projected by a micro-display (61), and shape the first image; the lens (74) includes a primary optical axis and a first lens face (S4) and a second lens face (S3) which are opposed in a first direction where the primary optical axis of the lens (74) is positioned, and both the first lens face (S4) and the second lens face (S3) are aspheric surfaces (Fig. 21, Tables 7 and 8); and the optical path folding assembly (63 and 64) is configured to receive light of the first image shaped by the lens (74) and fold an optical path from the lens (74) to an exit pupil of the near-eye display apparatus.
Regarding claim 12, Sugano further teaches compared to the second lens face (S3), the first lens face (S4) is closer to the micro-display (61); and a curvature radius of the first lens face (S4) is greater than a curvature radius of the second lens face (S3; Fig. 17, col. 9, lines 13-52).


    PNG
    media_image1.png
    56
    576
    media_image1.png
    Greyscale

a surface shape z of the second lens face (S3) of the lens (74) meets an expression (2) as follows:

    PNG
    media_image2.png
    53
    564
    media_image2.png
    Greyscale

zl represents an axial spacing of any one random point on the first lens face (S4) with respect to a tangent plane of a vertex of the first lens face (S4); rl represents a radial distance of any one random point on the first lens face (S4) with respect to the primary optical axis of the lens (74); cl represents a curvature of the first lens face (S4), and kl represents a cone coefficient of the first lens face (S4); all, a12, a13, a14 and a15 respectively represent a second-order aspheric coefficient, a fourth-order aspheric coefficient, a sixth-order aspheric coefficient, an eighth-order aspheric coefficient and a tenth- order aspheric coefficient of the first lens face (S4); and z2 represents an axial spacing of any one random point on the second lens face (S3) with respect to a tangent plane of a vertex of the second lens face (S3); r2 represents a radial distance of any one random point on the second lens face (S3) with respect to the primary optical axis of the lens (74); c2 represents a curvature of the second lens face (S3), and k2 represents a cone coefficient of the second lens face (S3); and a21, a22, a23, a24 and a25 respectively represent a second-order aspheric coefficient, a fourth-order aspheric coefficient, a sixth-order aspheric coefficient, an eighth-order aspheric coefficient and a tenth-order aspheric coefficient of the second lens face (S3).


Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano

Sugano does not explicitly teach the second transmission reflection element (64) including a transmission surface in the embodiment shown in Fig. 21 but Sugano teaches the second transmission reflection element (64) including a transmission surface (75) in the embodiments shown in Fig. 13-16.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the embodiment of Fig. 12 with embodiments of Fig. 13-16; because it allows the display apparatus to function as an AR device.
Regarding claim 3, Sugano further teaches the first transmission reflection element (63) is a specular transmission reflection element.
Regarding claim 4, Sugano further teaches the second transmission reflection element (64) is a curved transmission reflection element, and a curved surface of the second transmission reflection element (64), which faces the exit pupil of the near-eye display apparatus, is a concave curved surface (Fig. 21).
Regarding claim 5, Sugano further teaches a primary optical axis of the second transmission reflection element (64) is in parallel with the second direction; the primary optical axis of the lens (74) intersects with the primary optical axis of the second transmission reflection element (64) on a specular reflection surface of the first transmission reflection element (63); and 
Regarding claim 11, Sugano further teaches reflectivity of the first transmission reflection element (63) and reflectivity of the second transmission reflection element (64) are greater than or equal to 50% (col. 7 line 58 – col. 8 line 67).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Denefle (US 20150301336 A1).
Regarding claim 6, Sugano does not teach the first transmission reflection element (63) is a polarization beam splitting element.
Denefle teaches first transmission reflection element (3) is a polarization beam splitting element (Fig. 1; [0022]-[0023]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sugano with Denefle; because it improves brightness of the image.
Regarding claim 7, the combination of Sugano and Denefle consequently results in a quarter-wave plate (5 of Denefle), wherein the quarter-wave plate (5 of Denefle) is arranged between the first transmission reflection element (3 of Denefle) and the second transmission reflection element (4 of Denefle) in the second direction, and the light of the first image is sequentially reflected by the first transmission reflection element (3 of Denefle), transmitted by the quarter-wave plate (5 of Denefle), reflected by the second transmission reflection element (4 of Denefle), transmitted by the quarter-wave plate (5 of Denefle), and transmitted by the first transmission reflection element (3 of Denefle).


Regarding claim 9, the combination of Sugano and Denefle consequently results in an intersection of an extension line of the first transmission reflection element (3 of Denefle) and an extension line of the second transmission reflection element (4 of Denefle) is positioned in a plane where the quarter-wave plate (5 of Denefle) is positioned.
Regarding claim 10, the combination of Sugano and Denefle consequently results in a polarizer (polarizer means; [0023] of Denefle), which is positioned on a light incident side or a light emergent side of the lens (74 of Sugano) in the first direction, wherein the polarizer is configured to enable polarized light emerging from the polarizer to be s-polarized light; and the polarization beam splitting element (3 of Denefle) is configured to reflect the s-polarized light (Fig. 1; [0022]-[0023]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the closest prior art references, Sugano and Denefle, do not teach, by themselves or in combination with one another, the claimed ranges for a13, a14, a15, a22, a23, a24 and a25.  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882